SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K Current Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (date of earliest event reported): March 15, 2013 (March 15, 2013) Southwest Iowa Renewable Energy, LLC (Exact Name of registrant as specified in its charter) IOWA 000-53041 20-2735046 (State or Other Jurisdiction of Incorporation) (Commission File Number) (IRS Employer Identification No.) 10868 189th Street, Council Bluffs, Iowa (Address of Principal Executive Offices) (Zip Code) (712) 366-0392 (Registrant’s Telephone Number, Including Area Code) (Former Name or Former Address, if Changed Since Last Report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: □Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) □Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) □Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) □Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 7.01. Regulation FD Disclosure On March 15, 2013, Southwest Iowa Renewable Energy, LLC (the “Company”) will hold its 2013 Annual Meeting of Members in Council Bluffs, Iowa (the “Annual Meeting”) and a copy of the presentation to be used in connection with the Annual Meeting is attached hereto as Exhibit 99.1 and is incorporated by reference into this Item 7.01. The foregoing information (including the exhibit hereto) is being furnished under “Item 7.01- Regulation FD Disclosure”.Such information (including the exhibit hereto) shall not be deemed “filed” for purposes of Section 18 of the Securities and Exchange Act of 1934, as amended, nor shall it be deemed incorporated by reference in any filing under the Securities Act of 1933, as amended, except as shall be expressly set forth by specific reference in such filing. The filing of this Current Report and the furnishing of this information pursuant to Item 7.01 does not mean that such information is material or that disclosure of such information is required. Item 9.01. Financial Statements and Exhibits (d) Exhibits Exhibit Number Description 99.1 Annual Member Meeting Presentation dated March 15, 2013. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. SOUTHWEST IOWA RENEWABLE ENERGY, LLC By: /s/ Brian T. Cahill Brian T. Cahill Date: March 15, 2013 General Manager, President, and CEO Exhibit Index Exhibit Number Description 99.1 Annual Member Meeting Presentation dated March 15, 2013.
